Order filed May 30, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00045-CV
                                  ____________

   MARK ANTHONY FORNESA, JUDY THANH FORNESA, RICARDO
          FORNESA JR., AND CYNTHIA FORNESA, Appellants

                                        V.

 FIFTH THIRD MORTGAGE CO. AND FIFTH THIRD BANK, Appellees


                 On Appeal from the County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCV-060874

                                   ORDER

      The clerk’s record was filed February 21, 2018. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain: (1) the writ of possession issued by the Fort
Bend County Clerk on February 23, 2018 and (2) the constable’s return of the writ
of possession on March 5, 2018 and filed with the Fort Bend County Clerk on
March 7, 2018.
      The Fort Bend County Clerk is directed to prepare, certify, and file in this
court a supplemental clerk’s record on or before June 13, 2019, containing: (1) the
writ of possession issued by the Fort Bend County Clerk on February 23, 2018 and
(2) the constable’s return of the writ of possession on March 5, 2018 and filed with
the Fort Bend County Clerk on March 7, 2018. If the omitted items are not part of
the case file, the county clerk is directed to file a supplemental clerk’s record
containing a certified statement that the omitted items are not a part of the case file.



                                 PER CURIAM